



Exhibit 10.17.9


CONSENT AND NINTH AMENDMENT TO CREDIT AGREEMENT
This CONSENT AND NINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of December 12, 2018, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent and
collateral agent for each member of the Lender Group and the Bank Product
Providers (in such capacities, together with its successors and assigns in such
capacities, "Agent") and as United States administrative agent for each member
of the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, "US Agent"), WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as Canadian
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Canadian Agent"), the Lenders (as defined in the Credit Agreement as
defined below) party hereto (including, as of the Ninth Amendment Closing Date,
CAPITAL ONE, N.A. (the "New Lender")), UPLAND SOFTWARE, INC., a Delaware
corporation ("Parent"), each subsidiary of Parent identified on the signature
pages hereof as a "US Borrower" (collectively, the "US Borrowers") and UPLAND
SOFTWARE INC. / LOGICIELS UPLAND INC., a Canadian federal corporation ("Upland
CAD"; collectively with Parent and US Borrowers each, a "Borrower" and
collectively, the "Borrowers").
WHEREAS, the Borrowers, Agent, US Agent, Canadian Agent and the Lenders are
parties to that certain Credit Agreement dated as of May 14, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, the New Lender has agreed to join the Credit Agreement as a Lender;
WHEREAS, the Borrowers have advised Agent that PowerSteering Software Limited, a
limited company organized and existing under the laws of England and Wales and a
wholly-owned Subsidiary of Parent ("PowerSteering UK"), desires to enter into
that certain Share Purchase Agreement dated on or about the date hereof, a copy
of which is attached hereto as Exhibit A (the "Adestra Purchase Agreement"), by
and among PowerSteering UK and the persons whose names and addresses are set out
in Schedule 1 thereto, pursuant to which PowerSteering UK will purchase shares
comprising the entire issued share capital of Adestra Limited, a private limited
company incorporated in England and Wales (the "Company") (such share purchase,
the "Adestra Share Purchase");
WHEREAS, Borrowers have informed Agent and Lenders that, other than solely with
respect to clauses (i) and (k) of the definition of "Permitted Acquisition" set
forth on Schedule 1.1 to the Credit Agreement, the Adestra Share Purchase would
constitute a Permitted Acquisition under the Credit Agreement (each such
condition, a "Specified Condition");
WHEREAS, the Borrowers have requested that Lenders consent to each of Rapide
Communication LTD, a private company limited by shares organized and existing
under the laws of England and Wales, Rant & Rave Limited, a private company
limited by shares organized and





--------------------------------------------------------------------------------





existing under the laws of England and Wales, Wire-E Ltd, a private company
limited by shares organized and existing under the laws of England and Wales,
66099 Limited, a private company limited by shares organized and existing under
the laws of England and Wales, the Company, and Adestra Pty Limited, a
proprietary limited company incorporated in Australia, not becoming a Canadian
Guarantor and not joining the Canadian Guarantee and Security Agreement as a
Grantor (as defined in the Canadian Guarantee and Security Agreement) (the
"Waiver of the Canadian Joinder"), which would otherwise constitute a breach of
Section 5.11 of the Credit Agreement; and
WHEREAS, the Borrowers have requested that Agent and Lenders (i) consent to the
failure of the Adestra Share Purchase to satisfy each Specified Condition,
(ii) consent to the Waiver of the Canadian Joinder, and (iii) amend the Credit
Agreement in certain respects as set forth herein, and Agent and Lenders have
agreed to the same, in each case, subject to the terms and on the conditions
contained herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.Joinder of New Lender; Reallocation.
(a)New Lender (i) hereby joins the Credit Agreement as a Lender and shall have
the rights and obligations of a Lender under the Loan Documents; (ii) represents
and warrants that it is legally authorized to enter into this Amendment and the
Credit Agreement; (iii) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (iv) agrees that it will, independently and without
reliance upon Agent or any other Lender, based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Loan Documents;
(v) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (vii) confirms that prior to the date hereof,
it has delivered to the Agent and the Administrative Borrower the forms
prescribed by the Internal Revenue Service of the United States certifying New
Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to New Lender under
the Credit Agreement.
(b)In connection herewith, (i) the US Revolver Commitments will be allocated to
Wells Fargo Bank, National Association, as a Lender, CIT Bank, N.A., as a
Lender, Goldman Sachs Bank USA, as a Lender, Regions Bank, as a Lender, Citizens
Bank, N.A., as a Lender, HSBC Bank USA, National Association, as a Lender, and
the New Lender in the amounts set forth on the attached Exhibit B and (ii) the
outstanding principal balance of the US Term Loans made under the Credit
Agreement (such outstanding balance as of immediately prior to the effectiveness
of the





--------------------------------------------------------------------------------





Ninth Amendment as of the Ninth Amendment Closing Date), will be assigned and
allocated to Wells Fargo Bank, National Association, as a Lender, CIT Bank,
N.A., as a Lender, Strategic Credit Partners II, LLC, as a Lender, Goldman Sachs
Bank USA, as a Lender, Regions Bank, as a Lender, Citizens Bank, N.A., as a
Lender, AC Loan Sourcing Ltd, as a Lender, HSBC Bank USA, National Association,
as a Lender, and the New Lender. Each Lender agrees to make settlement payments
to Agent, as applicable, as provided in the Credit Agreement, such that after
giving effect to the making of such settlement payments, each Lender's share of
the outstanding US Revolver Usage shall equal such Lender's Pro Rata Share and
each Lender's share of the US Term Loan shall equal the applicable amount set
forth on the attached Exhibit B. Nothing contained herein shall constitute a
novation of any Obligation.
(c)HSBC Bank USA, National Association is hereby appointed as a Joint
Syndication Agent.
(d)The Credit Agreement is hereby amended such that CIT Bank, N.A. is no longer
a Joint Lead Arranger from and after the Ninth Amendment Closing Date
3.Consent. In reliance upon the representations and warranties of each Borrower
set forth in Section 8 below and subject to the satisfaction of the conditions
to effectiveness set forth in Section 7 below, the Lenders hereby consent to:
(a)the acquisition of the Equity Interests of the Company and its Subsidiary,
Adestra Pty Limited, which are incorporated under the laws of England and Wales
and Australia, respectively, and which are jurisdictions other than the United
States or Canada as set forth in clause (i) of the definition of "Permitted
Acquisition" set forth on Schedule 1.1 to the Credit Agreement,
(b)the aggregate purchase consideration (including deferred payment obligations)
payable in connection with the Adestra Share Purchase in a maximum amount not to
exceed £47,500,000, which amount exceeds the maximum purchase consideration
payable in respect of any single Acquisition as set forth in clause (k) of the
definition of "Permitted Acquisition" set forth in Schedule 1.1 to the Credit
Agreement, so long as (i) the Adestra Share Purchase is consummated in
accordance with all of the terms and conditions of the Adestra Purchase
Agreement and (ii) the Adestra Share Purchase satisfies all of the applicable
requirements of a Permitted Acquisition contained in the definition of
"Permitted Acquisition" set forth on Schedule 1.1 to the Credit Agreement (other
than as set forth above in Section 3(a) and as set forth in clause (k) of such
definition solely as a result of the purchase consideration for the Adestra
Share Purchase exceeding the amount permitted under such clause), and
(c)effective as of November 1, 2018, the Waiver of the Canadian Joinder.
For the avoidance of doubt, (i) on the basis of the foregoing, the Adestra Share
Purchase shall constitute a Permitted Acquisition for all purposes of the Loan
Documents and (ii) the purchase consideration payable in respect of the Adestra
Share Purchase shall count against the $175,000,000 limit on the aggregate
purchase consideration payable in respect of all Permitted Acquisitions under
the Credit Agreement set forth in clause (k) of the definition of "Permitted
Acquisition" set forth on Schedule 1.1 of the Credit Agreement.
Except as expressly set forth herein, the foregoing consent is a limited consent
and shall not constitute (i) a modification or alteration of the terms,
conditions or covenants of the Credit Agreement or any other Loan Document or
(ii) a waiver, release or limitation upon the exercise by Agent and/or Lenders
of any of their respective rights, legal or equitable thereunder.





--------------------------------------------------------------------------------





4.Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 8 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the Credit Agreement is hereby amended as follows:
(a)Section 2.2(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(a)    Subject to the terms and conditions of this Agreement, (i) on the Closing
Date, the Lenders with a US Term Loan Commitment (as of the Closing Date) made a
term loan to the US Borrowers in the original principal amount of $19,000,000,
(ii) on April 25, 2016, the Lenders with a Delayed Draw Term Loan Commitment (as
of April 25, 2016) made a Delayed Draw Term Loan to the US Borrowers in the
original principal amount of $10,000,000, (iii) on the Third Amendment Closing
Date, the Lenders made additional term loans to the US Borrowers (according to
the amounts set forth in footnote 1 on Schedule C-1 (as in effect on the Third
Amendment Closing Date) in the original principal amount of $16,687,500, (iv) on
January 10, 2017, the Lenders with a Delayed Draw Term Loan Commitment (as of
January 10, 2017) made a Delayed Draw Term Loan to the US Borrowers in the
original principal amount of $10,000,000, (v) on April 21, 2017, the Lenders
made additional term loans to the US Borrowers (according to the amounts set
forth in footnote 1 on Schedule C-1 (as in effect on the Fourth Amendment
Closing Date) in the original principal amount of $15,000,000, (vi) on the Fifth
Amendment Closing Date, the Lenders made additional term loans to the US
Borrowers (according to the amounts set forth in footnote 1 on Schedule C-1 (as
in effect on the Fifth Amendment Closing Date) in the original principal amount
of $22,326,562.50, (vii) on November 16, 2017, the Lenders with a Delayed Draw
Term Loan Commitment (as of November 16, 2017) made a Delayed Draw Term Loan to
the US Borrowers in the original principal amount of $20,000,000, (viii) on the
Sixth Amendment Closing Date, the Lenders made additional term loans to the US
Borrowers (according to the amounts set forth in footnote 1 on Schedule C-1 (as
in effect on the Sixth Amendment Closing Date) in the original principal amount
of $50,000,000, and (ix) on the Eighth Amendment Closing Date, the Lenders made
additional term loans to the US Borrowers (according to the amounts set forth in
footnote 1 on Schedule C-1 (as in effect on the Eighth Amendment Closing Date)
in the original principal amount of $63,000,000. Immediately prior to the
effectiveness of the Ninth Amendment as of the Ninth Amendment Closing Date, the
outstanding principal balance of the US Term Loan made under and as defined in
this Agreement was $218,675,000 (the "Original US Term Loan"). Subject to the
terms and conditions of this Agreement and the Ninth Amendment, the Lenders
agree (severally, not jointly or jointly and severally) to make additional term
loans in Dollars to the US Borrowers on the Ninth Amendment Closing Date in an
aggregate original principal amount of $61,093,750 (the "Ninth Amendment Closing
Date Term Loan", together with the Original US Term Loan, the "US Term Loan").
Each Lender's obligation to fund the Ninth Amendment Closing Date Term Loan
shall be limited to an amount such that after giving effect to the funding of
the Ninth Amendment Closing Date Term Loan pursuant to the Ninth Amendment, the





--------------------------------------------------------------------------------





aggregate amount of the US Term Loan funded by each Lender shall be the amount
set forth on Schedule C-1 opposite such Lender's name under the heading "US Term
Loan Commitment".
(b)Section 2.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(b)    The principal of the US Term Loan shall be repaid on the following dates
and in the following amounts:
Date
Installment Amount
December 31, 2018
$1,748,554.69
March 31, 2019
$1,748,554.69
June 30, 2019
$1,748,554.69
September 30, 2019
$1,748,554.69
December 31, 2019
$1,748,554.69
March 31, 2020
$1,748,554.69
June 30, 2020
$1,748,554.69
September 30, 2020
$1,748,554.69
December 31, 2020
$3,497,109.38
March 31, 2021
$3,497,109.38
June 30, 2021
$3,497,109.38
September 30, 2021
$3,497,109.38
December 31, 2021
$3,497,109.38
March 31, 2022
$3,497,109.38
June 30, 2022
$3,497,109.38



; provided, that each time a Delayed Term Loan Draw is advanced pursuant to
Section 2.14 hereof, each amount described above payable at or after the end of
the first full calendar quarter following the Delayed Draw Term Loan Funding
Date thereof shall be increased by an amount equal to (i) with respect to such
calendar quarters ending on or before September 30, 2020, 0.625% of the
aggregate principal amount of the Delayed Term Loan Draw advanced on such
Delayed Draw Term Loan Funding Date, and (ii) with respect to such calendar
quarters thereafter, 1.25% of the aggregate principal amount of the Delayed Term
Loan Draw advanced on such Delayed Draw Term Loan Funding Date.


(c)Clause (B) 10) of Section 2.4(b)(iii) of the Credit Agreement is hereby
amended by deleting the reference therein to "$2,000,000" and inserting
"$10,000,000" in lieu thereof.
(d)Section 2.14(d) of the Credit Agreement is hereby deleted in its entirety.
(e)The last sentence of Section 2.15(a) of the Credit Agreement is hereby
amended by deleting the reference therein to "$75,000,000" and inserting
"$55,000,000" in lieu thereof.
(f)Clause (iii) of Section 2.15(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:





--------------------------------------------------------------------------------





(iii)    (A) Borrowers have delivered to Agent updated pro forma Projections
(after giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, and (B) Borrowers have delivered to Agent an updated
pro forma certified calculation of the Leverage Ratio (after giving effect to
the applicable Increase) for the most recently ended fiscal quarter for which
financial statements have been received pursuant to Section 5.1, and such
Leverage Ratio is not greater than the required Leverage Ratio for the
applicable period set forth Section 7(b) less 0.25, and
(g)The table set forth in Section 2.15(c) of the Credit Agreement is hereby
amended by deleting the reference therein to "June 30, 2019" and inserting
"September 30, 2020" in lieu thereof.
(h)The table set forth in Section 2.15(d) of the Credit Agreement is hereby
amended by deleting the reference therein to "June 30, 2019" and inserting
"September 30, 2020" in lieu thereof.
(i)Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
6.11    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of (a) any Delayed Draw Term Loan, Additional
Portion of the US Term Loan, or any portion of the US Term Loan advanced on the
Ninth Amendment Closing Date made hereunder for any purpose other than the
payment of all or a portion of the purchase price payable in connection with a
Permitted Acquisition consummated substantially concurrently with the Borrowing
thereof, (b) any loan made hereunder for any purpose other than (i) on the
Closing Date, (x) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Facility, and (y) to pay the fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
Funds Flow Agreement, and (ii) on the Closing Date and thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes,
including without limitation for Borrowers' working capital, capital
expenditures and general corporate needs (including that (A) no part of the
proceeds of the loans made to Borrowers will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors, (B) no part of the proceeds
of any Loan or Letter of Credit will be used, directly or indirectly, to make
any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (C) no part of the proceeds of any Loan or Letter of Credit will
be used, directly or indirectly, in furtherance of an offer,





--------------------------------------------------------------------------------





payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws).
(j)Section 13.1(a)(i)(A) of the Credit Agreement is hereby amended by inserting
"or a Related Fund" immediately after the phrase "(other than natural persons)".
(k)Section 14.1(a)(xi) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b(i),
(ii) or (iii), Section 2.4(e) or (f) or Section 15.12, and
(l)The last paragraph of the definition of "EBITDA" set forth on Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"), (a) the amount of positive EBITDA of
Subsidiaries of Parent that are not Loan Parties shall be excluded from EBITDA
to the extent the aggregate amount of positive EBITDA, for the applicable period
for which EBITDA is being calculated, of such Subsidiaries of Parent that are
not Loan Parties exceeds (a) at any time prior to the Ninth Amendment Closing
Date, 20%, (b) during the period commencing on the Ninth Amendment Closing Date
through and including April 11, 2019, 25% and (c) at all times from and after
April 11, 2019, 20%, in each case, of the amount of EBITDA, for such period, of
Parent and its Subsidiaries taken as a whole and (b) if at any time during such
Reference Period (and after the Closing Date), Parent or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
(m)Clause (k) of the definition of "Permitted Acquisition" set forth on Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(k)    the purchase consideration payable in respect of all Permitted
Acquisitions occurring after the Eighth Amendment Closing Date (including the
proposed Acquisition and deferred payment obligations) shall not exceed
$175,000,000 in the aggregate; provided, that the purchase consideration payable
in respect of any single Acquisition or series of related Acquisitions shall not
exceed $40,000,000 in the aggregate.
(n)The definitions of "Available Increase Amount", "Bank Product Obligations",
"Bank Product Provider", "Canadian Bank Product", "Canadian Bank Product
Agreements", "Hedge Provider", "Permitted Intercompany Advances" and "US Bank





--------------------------------------------------------------------------------





Product Obligations" set forth on Schedule 1.1 to the Credit Agreement are each
hereby amended and restated in their entirety as follows:
"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $55,000,000 minus (b) the Dollar Equivalent of the
aggregate principal amount of Increases to the US Term Loan Amount and the
Canadian Term Loan Amount previously made pursuant to Section 2.15 of the
Agreement.
"Bank Product Obligations" means the US Bank Product Obligations or the Canadian
Bank Product Obligations, as the context requires; provided, in order for any
item described in this definition to constitute "Bank Product Obligations", if
the applicable Bank Product Provider is any Person other than Wells Fargo or its
Affiliates, then the applicable Bank Product must have been provided on or after
the Closing Date (or such earlier date as Agent may agree to in writing in its
sole discretion) and Agent shall have received a Bank Product Provider Agreement
within 10 Business Days after the date of the provision of the applicable Bank
Product to Parent or its Subsidiaries (or such later date as Agent may agree to
in writing in its sole discretion).
"Bank Product Provider" means any Lender or any of its Affiliates (including
with respect to Wells Fargo, WFCFCC), including each of the foregoing in its
capacity, if applicable, as a Hedge Provider; provided, that no such Person
(other than Wells Fargo or its Affiliates) shall constitute a Bank Product
Provider with respect to a Bank Product unless and until Agent receives a Bank
Product Provider Agreement from such Person and with respect to the applicable
Bank Product within 10 Business Days after the provision of such Bank Product to
Parent or its Subsidiaries (or such later date as Agent may agree to in writing
in its sole discretion); provided further, that if, at any time, a Lender ceases
to be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
"Canadian Bank Product" means any one or more of the following financial
products or accommodations extended to a Canadian Loan Party or any of its
Subsidiaries (other than a US Loan Party) by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called "purchase cards",
"procurement cards" or "P-cards")), (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.
"Canadian Bank Product Agreements" means those agreements entered into from time
to time by a Canadian Loan Party or any of its Subsidiaries (other than a US
Loan Party) with a Bank Product Provider in connection with the obtaining of any
of the Canadian Bank Products.





--------------------------------------------------------------------------------





"Hedge Provider" means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10
Business Days after the execution and delivery of such Hedge Agreement with
Parent or its Subsidiaries (or such later date as Agent may agree to in writing
in its sole discretion); provided further, that if, at any time, a Lender ceases
to be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Hedge Providers and the obligations with respect to Hedge Agreements
entered into with such former Lender or any of its Affiliates shall no longer
constitute Hedge Obligations.
"Permitted Intercompany Advances" means (w) loans made by (a) a Loan Party to
another Loan Party (other than loans by a US Loan Party to a Canadian Loan Party
that is not organized in the United States), (b) a Subsidiary of Parent that is
not a Loan Party to another Subsidiary of Parent that is not a Loan Party, (c) a
Subsidiary of Parent that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, (d) a
Loan Party to a Subsidiary of Parent that is not a Loan Party or a US Loan Party
to a Canadian Loan Party that is not organized in the United States so long as
(i) the aggregate amount of all such loans (by type, not by the borrower) does
not exceed $250,000 outstanding at any one time and (ii) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom, (x) in connection with the Purchase Price paid by
PowerSteering UK (as defined in the Sixth Amendment) with respect to the
Interfax Share Purchase (as defined in the Sixth Amendment), the capital
contribution by Parent to PowerSteering UK (as defined in the Sixth Amendment)
on the Sixth Amendment Closing Date in an aggregate amount not to exceed
$40,000,000, (y) in connection with the Purchase Price paid by PowerSteering UK
(as defined in the Eighth Amendment) with respect to the Rapide Share Purchase
(as defined in the Eighth Amendment), the capital contribution and/or
intercompany loan by Parent to PowerSteering UK (as defined in the Eighth
Amendment) on the Eighth Amendment Closing Date in an aggregate amount not to
exceed the US dollar equivalent, calculated on the date closing of the Rapide
Share Purchase (as defined in the Eighth Amendment) of £50,000,000 and (z) in
connection with the Purchase Price paid by PowerSteering UK (as defined in the
Ninth Amendment) with respect to the Adestra Share Purchase (as defined in the
Ninth Amendment), the intercompany loan by Parent to PowerSteering UK (as
defined in the Ninth Amendment) on the Ninth Amendment Closing Date in an
aggregate amount not to exceed £44,260,027.
"US Bank Product Obligations" means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by US Loan Parties or any of
their respective Subsidiaries to any Bank Product Provider pursuant to or
evidenced by a US Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now





--------------------------------------------------------------------------------





existing or hereafter arising, (b) all US Hedge Obligations, and (c) all amounts
that US Agent or any Lender is obligated to pay to a Bank Product Provider as a
result of US Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the US Bank Products provided by such Bank Product
Provider to US Loan Parties or any of their respective Subsidiaries.
(o)Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order:
"Ninth Amendment" means that certain Consent and Ninth Amendment to Credit
Agreement, dated as of the Ninth Amendment Closing Date, by and among the
Borrowers, Agent and the Lenders party thereto.
"Ninth Amendment Closing Date" means December 12, 2018.
"Ninth Amendment Closing Date Term Loan" has the meaning set forth in Section
2.2(a).
(p)Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
defined terms "Recurring Revenue Ratio" and "Senior Indebtedness" in their
entirety.
(q)Schedule C-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B attached hereto.
(r)Exhibit B-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit C attached hereto.
5.Continuing Effect. Except as expressly set forth in Section 3 and 4 of this
Amendment, nothing in this Amendment shall constitute a waiver or other
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.
6.Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
7.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:
(a)Agent shall have received a copy of (i) this Amendment, executed and
delivered by each Lender, and each Borrower, (ii) Amendment No. 3 to the Second
Amended and Restated Fee Letter, executed and delivered by each Borrower, and
(iii) each other document, instrument and agreement listed on the closing
checklist attached hereto as Exhibit D;





--------------------------------------------------------------------------------





(b)no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment; and
(c)Agent shall have received a fully executed copy of the Adestra Purchase
Agreement, together with all attachments thereto.
8.Representations and Warranties. In order to induce Agent and each Lender to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders that:
(a)after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);
(b)no Default or Event of Default has occurred and is continuing; and
(c)this Amendment and the Loan Documents, as modified hereby, constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally.
9.Post-Closing Covenants. In the event that the Adestra Share Purchase is not
consummated within three (3) days of the date hereof, (i) Borrowers shall cause
to be promptly paid to Agent, an amount equal to the portion of the US Term Loan
advanced on the Ninth Amendment Closing Date pursuant to Section 4(a) above, to
be applied against the remaining installments of principal of the US Term Loan
on a pro rata basis (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment), and (ii) the
amendments contained in Sections 4(b) (after giving effect to any application of
funds pursuant to the foregoing clause (i)), 4(i), 4(j), and 4(l) (solely with
respect to the definition of "Permitted Intercompany Advances") of this
Amendment shall be ineffective. Failure to comply with any of the provisions of
this Section 9 shall result in an automatic Event of Default under the Credit
Agreement.
10.Miscellaneous.
(a)Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(b)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
11.Release.
(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal





--------------------------------------------------------------------------------





representatives (each Borrower and all such other Persons being hereinafter
referred to collectively as the "Releasors" and individually as a "Releasor"),
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now own, hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, in any way related
to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b)Each Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c)Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
PARENT AND A US BORROWER:
UPLAND SOFTWARE, INC.,
a Delaware corporation




By:
                                                                             
Name:                                                                         
Title:
                                                                          








--------------------------------------------------------------------------------







US BORROWERS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation
UPLAND SOFTWARE II, LLC,
a Delaware limited liability company
UPLAND SOFTWARE IV, LLC,
a Nebraska limited liability company
UPLAND SOFTWARE V, INC.,
a Delaware corporation
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company
UPLAND SOFTWARE VII, LLC,
a Delaware limited liability company
UPLAND IX, LLC,
a Delaware limited liability company
ULTRIVA, LLC,
a California limited liability company
ADVANCED PROCESSING & IMAGING, INC.,
a Florida corporation
OMTOOL, LTD.,
a Delaware corporation
RIGHTANSWERS, INC.,
a Delaware corporation
WATERFALL INTERNATIONAL INC.,
a Delaware corporation
QVIDIAN CORPORATION,
a Delaware corporation
INTERFAX US INC.,
a Delaware corporation
REFERENCES-ONLINE, INC.,
a Colorado corporation
BOULDER LOGIC, LLC,
a Colorado limited liability company


By:
                                                                             
Name:                                                                         
Title:
                                                                          












--------------------------------------------------------------------------------





CANADIAN BORROWER:
UPLAND SOFTWARE INC. / LOGICIELS UPLAND INC.,
a Canadian federal corporation




By:
                                                                                    
Name:
                                                                               
Title:
                                                                                 










--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, US Agent and as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                










--------------------------------------------------------------------------------





 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                












--------------------------------------------------------------------------------





 
CIT BANK, N.A., a national banking association, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
STRATEGIC CREDIT PARTNERS II, LLC, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
REGIONS BANK, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
CITIZENS BANK, N.A., as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
AC LOAN SOURCING LTD, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                
By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





 
CAPITAL ONE, N.A.,
as a Lender




By:
                                                                                   
Name:
                                                                              
Title:
                                                                                














--------------------------------------------------------------------------------





EXHIBIT A


Adestra Purchase Agreement
[see attached]















--------------------------------------------------------------------------------





EXHIBIT B


Schedule C-1
Lender
Canadian Revolver Commitment
US Revolver Commitment
Canadian Term Loan Commitment 3 
US Term Loan Commitment4
Delayed Draw Term Loan Commitment
Total Commitments
Wells Fargo Bank, National Association
$0
$6,521,739.13
$0
$53,144,365.14
$7,521,739.13
$67,187,843.40
Wells Fargo Capital Finance Corporation Canada
$1,000,000.00
$0
$5,231,250.00
$0
$0
$6,231,250.00
CIT Bank, N.A.
$0
$2,608,695.65
$0
$24,782,608.70
$2,608,695.65
$30,000,000.00
Strategic Credit Partners II, LLC
$0
$0
$0
$7,280,906.60
$0
$7,280,906.60
Goldman Sachs Bank USA
$0
$5,000,000.00
$0
$47,500,000.00
$5,000,000.00
$57,500,000.00
Regions Bank
$0
$5,304,347.83
$0
$50,391,304.35
$5,304,347.83
$61,000,000.00
Citizens Bank, N.A.
$0
$3,478,260.87
$0
$33,043,478.26
$3,478,260.87
$40,000,000.00
AC Loan Sourcing Ltd
$0
$0
$0
$5,800,000.00
$0
$5,800,000.00
HSBC Bank USA, National Association
$0
$3,913,043.48
$0
$37,173,913.04
$3,913,043.48
$45,000,000.00
Capital One, N.A.
$0
$2,173,913.04
$0
$20,652,173.91
$2,173,913.04
$25,000,000.00
TOTAL
$1,000,000
$29,000,000
$5,231,250.00
$279,768,750.00
$30,000,000
$345,000,000.00































 
 
 

3 The amounts set forth in this column represent the aggregate amount of
Canadian Term Loans as of the Ninth Amendment Closing Date after giving effect
to the Ninth Amendment.
4 The amounts set forth in this column represent the aggregate amount of the US
Term Loan as of the Ninth Amendment Closing Date after giving effect to the
Ninth Amendment, $19,000,000 of which was funded on the Closing Date,
$10,000,000 of which was funded on April 25, 2016, $16,687,500 of which was
funded on the Third Amendment Closing Date, $10,000,000 of which was funded on
January 10, 2017, $15,000,000 of which was funded on the Fourth Amendment
Closing Date, $22,326,562.50 of which was funded on the Fifth Amendment Closing
Date, $20,000,000 of which was funded on November 16, 2017, $50,000,000 of which
was funded on the Sixth Amendment Closing Date, $63,000,000 of which was funded
on the Eighth Amendment Closing Date and $61,093,750 of which was funded on the
Ninth Amendment Closing Date.







--------------------------------------------------------------------------------







EXHIBIT C


Form of Bank Product Provider Agreement
[see attached]





--------------------------------------------------------------------------------





EXHIBIT D


Closing Checklist
[see attached]





